DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/23/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “narrow” in claim 1 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of filtering would constitute a narrow range of the two-dimensional light pattern, as required by the claim.
Claims 2-4 inherit the limitations of claim 1.
The term “narrow” in claim 5 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of filtering would constitute a narrow range of the two-dimensional light pattern, as required by the claim.
Claims 6-8 inherit the limitations of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kociak et al. U.S. PGPUB No. 2013/0068966.

Regarding claim 1, Kociak discloses an apparatus for collection and analysis of wavelength-resolved and angle- resolved cathodoluminescence (CL) light comprising: a collection-mirror 112 configured such that CL light collected by said collection-mirror forms a two-dimensional light-pattern 108 (paragraph [0132] describes that the light radiation 108 has a “diameter”, meaning that the pattern forms a two-dimensional circular configuration) representing light intensity as a function of angles of emission of the CL light (paragraph [0132] describes that an adjustment of the angle of emission adjusts “the diameter (respectively the angle) of the light beam 108 to the diameter (respectively numerical aperture) of an optical fibre 116”; this adjustment of the angle results in a change in light intensity since Kociak adjusts the diameter of the fiber [0088] in order to maintain constant light intensity [0080]; thereby demonstrating the dependence of light intensity as a function of angle of emission); where said collection-mirror has a symmetric axis and an asymmetric axis (as illustrated in figure 2); and an image conduit 116 onto which said two-dimensional light-pattern 108 is projected and said image conduit 116 being configured to permit only a narrow range of said two-dimensional light pattern to be received by a spectrograph 118 (“the analysis means 118 can comprise a spectrometer” [0133]). Paragraph [0088] demonstrates that the optical fiber 116 allows a narrowed range of wavelengths depending on the diameter of the optical fiber bundle.

Regarding claim 2, Kociak illustrates in figures 1 and 2 that the image conduit 116 is oriented to receive light from said two-dimensional light pattern 108 along said asymmetric axis.

Regarding claim 3, Kociak discloses that the collection optic 112 is a translating fold-mirror configured to scan said two-dimensional light pattern over said image conduit (“the positioning means, respectively the rotation means, can enable a user to improve the positioning of the collection optic in the three dimensions of space, respectively on the three Euler angles” [0019]) to collect a wavelength-resolved and angle-resolved CL light dataset (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]). Paragraph [0080] identifies that the purpose of the invention is to maintain constant light intensity during an adjustment of the angle of emission (as described in paragraph [0132]), and this intensity would otherwise change with angle of emission, but for an adjustment of the diameter of the optical fiber [0088]. Therefore, translating the collection optic 112 to improve conservation of intensity thereby results in a change in angle of emission which changes the intensity, and this translation of the collection optic 112 is an additional mechanism by which the intensity is optimized.

Regarding claim 4, Kociak discloses a translating fold-mirror 112 is configured to scan said two-dimensional light pattern over said image conduit (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]) to collect a wavelength-resolved and angle-resolved CL light dataset (“The deflection coil 120 allows for the surface of the sample 106 to be scanned with the electron beam 104 to perform a spectroscopic examination of the sample 106” [0134]).

Regarding claim 5, Kociak discloses a method of collection and analysis of wavelength-resolved and angle-resolved cathodoluminescence (CL) light comprising: directing CL light to a collection-mirror 112 configured such that CL light collected by said collection-mirror forms a two-dimensional light-pattern 108 (paragraph [0132] describes that the light radiation 108 has a “diameter”, meaning that the pattern forms a two-dimensional circular configuration) representing light intensity as a function of angles of emission of the cathodoluminescence light (paragraph [0132] describes that an adjustment of the angle of emission adjusts “the diameter (respectively the angle) of the light beam 108 to the diameter (respectively numerical aperture) of an optical fibre 116”; this adjustment of the angle results in a change in light intensity since Kociak adjusts the diameter of the fiber [0088] in order to maintain constant light intensity [0080]; thereby demonstrating the dependence of light intensity as a function of angle of emission); where said collection-mirror has a symmetric axis and an asymmetric axis (as illustrated in figure 2); projecting said two-dimensional light-pattern onto an image conduit 116; and configuring said image conduit 116 to permit only a narrow range of said two-dimensional light pattern to be received by a spectrograph 118 (“the analysis means 118 can comprise a spectrometer” [0133]). Paragraph [0088] demonstrates that the optical fiber 116 allows a narrowed range of wavelengths depending on the diameter of the optical fiber bundle.

Regarding claim 6, Kociak illustrates in figures 1 and 2 that the image conduit 116 is oriented to receive light from said two-dimensional light pattern 108 along said asymmetric axis.

Regarding claim 7, Kociak discloses that the collection optic 112 is a translating fold-mirror configured to scan said two-dimensional light pattern over said image conduit (“the positioning means, respectively the rotation means, can enable a user to improve the positioning of the collection optic in the three dimensions of space, respectively on the three Euler angles” [0019]) to collect a wavelength-resolved and angle-resolved CL light dataset (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]). Paragraph [0080] identifies that the purpose of the invention is to maintain constant light intensity during an adjustment of the angle of emission (as described in paragraph [0132]), and this intensity would otherwise change with angle of emission, but for an adjustment of the diameter of the optical fiber [0088]. Therefore, translating the collection optic 112 to improve conservation of intensity thereby results in a change in angle of emission which changes the intensity, and this translation of the collection optic 112 is an additional mechanism by which the intensity is optimized.

Regarding claim 8, Kociak discloses a translating fold-mirror 112 is configured to scan said two-dimensional light pattern over said image conduit (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]) to collect a wavelength-resolved and angle-resolved CL light dataset (“The deflection coil 120 allows for the surface of the sample 106 to be scanned with the electron beam 104 to perform a spectroscopic examination of the sample 106” [0134]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881